DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
With respect to the rejection of claim 1 under 35 USC 103, Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. Applicant argues, see page 7:
As shown above, ground layer 124 has an opening 126, which is asserted as being the second part of the first asserted antenna. Applicant respectfully disagrees. An opening is lacking of the material in ground layer 124, and is not a tangible entity. Accordingly, it is incorrect to assert the non-tangible entity as being a part of an antenna.
....
Opening 126 merely allows the first antenna element 140a and second antenna element 140b to communicate with each other, and is not a part of an antenna.
Examiner respectfully disagrees. A slot or an opening is a well-recognized structure in the Antenna technology. For example, a type of antenna called “slot antenna” requires one or more slots or openings in order to function as an antenna. See the explanation on slot antennas (https://www.antennatheory.com/antennas/aperture/slot.php). 
In the case of Liu735, the opening makes 140a and 140b interact (couple) to each other as Liu735 teaches in paragraph [0039] and as Applicant acknowledged. The opening makes 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu735 (US 2020/0013735 A1) in view of Liu748 (US 2019/0348748 A1).
Regarding claim 1, Liu735 teaches a method comprising: 
bonding an antenna substrate (Fig. 1, 140b, [0037]) to a redistribution structure (Fig. 1, [0037] RDL structure 120), wherein the antenna substrate comprises a first part of a first antenna ([0037] a second antenna element 140b), and the redistribution structure comprises a second part of the first antenna (Fig. 1, 126, [0039] through opening 126); and 
bonding a package component (Fig. 1, 106, [0027]) to the redistribution structure, wherein one of the redistribution structure and the antenna substrate comprises a third part of a Fig. 1 140b, 126), and the package component comprises a fourth part of the second antenna (Fig. 1, 140a).
Liu735 does not explicitly teach a method comprising encapsulating the antenna substrate in an encapsulant.
Liu748 teaches a method comprising encapsulating the antenna substrate in an encapsulant (Fig. 1, 140, [0033] insulating capping layer 140).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Liu748 to the teachings of Liu735 in order to provide a protection layer for preventing the antenna elements from being oxidized or damaged (Liu748, [0034]).
Regarding claim 2, all the limitations of claim 1 are taught by Liu735 in view of Liu748.
Liu735 further teaches a method further comprising bonding a Radio-Frequency Integrated Circuit (RFIC) (Fig. 1, 100, [0023]) die to the redistribution structure, wherein the RFIC die is electrically coupled to at least one of the first antenna and the second antenna ([0027]).
Regarding claim 3, all the limitations of claim 2 are taught by Liu735 in view of Liu748.
Liu735 further teaches a method further comprising adhering an adhesive film on the RFIC die, wherein the adhesive film have opposite surfaces contacting the RFIC die and the antenna substrate (Fig. 1, [0033], 116).
Regarding claim 4, all the limitations of claim 1 are taught by Liu735 in view of Liu748.
Liu735 further teaches a method wherein the antenna substrate and the package component are bonded to opposite sides of the redistribution structure (Fig. 1, 140b, 106, 120). 
Regarding claim 5, all the limitations of claim 1 are taught by Liu735 in view of Liu748.
Liu735 further teaches a method wherein the first part of the first antenna comprises a patch ([0038] 140 is a patch antenna), and the second part of the first antenna comprises a grounded reflector (Fig. 1, [0039] ground layer 124). 
Regarding claim 6, all the limitations of claim 1 are taught by Liu735 in view of Liu748.
Liu735 further teaches a method wherein the third part of the second antenna comprises a patch ([0038] 140 is a patch antenna), and the fourth part of the second antenna comprises a grounded reflector (Fig. 1, [0039] ground layer 124). 
Regarding claim 7, all the limitations of claim 1 are taught by Liu735 in view of Liu748. 
Liu735 further teaches a method comprising forming the redistribution structure comprising: forming a plurality of redistribution lines (Fig. 4A, [0033]), with the first part of the first antenna (Fig. 4A, 126) and the third part of the second antenna (Fig. 4A, 126) being in the plurality of redistribution lines (Fig. 4A, 124); and  
20Attorney Docket No. TSMP20183836US01forming a metal pillar on one of the plurality of redistribution lines (Fig. 4A, 144), wherein the antenna substrate is bonded to the metal pillar (Fig. 4A, 144, 142).
Regarding claim 8, all the limitations of claim 1 are taught by Liu735 in view of Liu748.
Fig. 4A, 142, 144, 128).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, the prior arts fail to teach or reasonably suggest a method wherein the antenna substrate is pre- formed as an integrated entity before being bonded to the redistribution structure, and the integrated entity comprises the dielectric core, the through-vias penetrating through the dielectric core, and the redistribution lines, in combination with the other limitations of the claim.
Claims 9-16, 19, 20 and 22 are allowed. Specifically, the independent claims 9 and 15 are allowed over the prior arts. The dependent claims 10-14 and 22 are allowed due to their dependencies to the said independent claim 9. The dependent claims 16, 19 and 20 are allowed due to their dependencies to the said independent claim 15.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior arts fail to teach or reasonably suggest a method comprising bonding an antenna substrate to the redistribution structure through a solder region,  in combination with the other limitations of the claim.
Regarding claim 15, the prior arts fail to teach or reasonably suggest a package comprising an adhesive film comprising a first surface contacting the RFIC die, and an opposite second surface contacting the antenna substrate, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844